DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species II, Figures 6-10, claims 1, 3, 5 and 6, in the reply filed on March 4, 2021 is acknowledged.
Claims 2 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 lines 4-5 read: “and further having an internal threading”, this should be corrected to read --and the blocking element further having an internal threading--. Applicant elected Species II, Figures 6-10, which discloses a blocking element having an internal threading, not the hollow cylindrical body. Further, claim 1 should be amended to clearly recite that the internal threading is located within the blocking element, not the hollow cylindrical body.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Cattaneo (WO 2009/056935).
Regarding claim 1, Cattaneo discloses a barrel (see Figs. 14-15) for a barrel joint for parts of furniture and furnishing items comprising: 
a hollow cylindrical body (21) containing a blocking element (14 and 15), said cylindrical body having, on a side surface, a first through-hole (76) for receiving a pin (75) of the barrel joint, and further having an internal threading (see NOTE below), in which said blocking element is screwed to operate as a grub screw (see example movement in Figs. 3-4), 
wherein said hollow cylindrical body has a second through-hole (90) on the side surface, for passage of a tip of a tool (see page 14 lines 7-10) adapted to act on a peripheral toothing of the grub screw (14 and 15).
NOTE: As described in the claim objection above, claim 1 is interpreted to read that the internal threading is located within the blocking element, as disclosed in the elected Species II. Further see in Fig. 14 of the prior art that reference 16 points to threads within blocking element (14), therefore meeting the claim limitations as interpreted.
Regarding claim 3, Cattaneo discloses a barrel (see Figs. 6-7) for a barrel joint for parts of furniture and furnishing items comprising: 
a hollow cylindrical body (18 and 20) containing a blocking element (14 and 15) and a first hole (90) on a side surface for passage of a tip of a tool (see page 14 lines 7-10), which actuates said blocking element (see Figs. 6-7), said hollow cylindrical body having a second hole (63) for receiving a pin (60) of the barrel joint inserted from outside of said hollow cylindrical body (see NOTE 1 below), 
wherein said hollow cylindrical body comprises two half-shells (18 and 20) adapted to be coupled with each other to form a hollow cylindrical casing containing said blocking element (see Figs. 6-7), 
wherein said blocking element comprises a grub screw (14) having a threaded opening therein (16), the threaded opening engaging a threaded screw (15), and 
wherein a bevel gear (11 and 17) actuated through said first hole causes a rotation of the threaded screw and a sliding of the grub screw within the hollow cylindrical casing (see Fig. 7, example movement seen in Figs. 3-4) to engage the pin (see NOTE 2 below).
NOTE 1: The hollow cylindrical body is made up of two halves (18 and 20), initially when the two halves are apart, the pin (60) is not within the second hole (63) and is on the outside of both halves. The pin must be inserted from outside of the second hole (63) on member 20, to within the second hole (63) on member 20, therefore the pin is inserted from outside of the hollow cylindrical body to inside the hollow cylindrical body.

Regarding claim 5, Cattaneo discloses that said bevel gear (11 and 17) comprises a pinion (17) and a toothed crown (11), wherein said pinion is rotatable in a housing formed in said cylindrical casing (see Fig. 6), wherein said toothed crown is shaped as a head of the threaded screw (see Fig. 6), and wherein said grub screw is configured to be blocked against rotation (95 prevents rotation), so to have an axial translation (see exemplary movement in Figs. 3-4).
Regarding claim 6, Cattaneo discloses that said grub screw (14) is configured to be blocked against rotation by radial protrusions (95) of the grub screw, which are coupled inside complementary seats in said hollow cylindrical casing (see annotated Figure 7 below).

    PNG
    media_image1.png
    613
    495
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments and remarks filed 14 February 2022, page 5, with regard to independent claim 1, recites “…It can be seen that sleeve element 21 of the Cattaneo reference has no internal threading…”.
Examiner respectfully disagrees with Applicant’s interpretation that the elected Species II discloses an internal threading within the hollow cylindrical body that is different than the prior art.  Applicant elected Species II, encompassing Figures 6-10, in the response dated 04 March 2021.  Further, Species II discloses a hollow cylindrical body, having grooves to accept radial protrusions (39), but no internal threading. However, the grub screw (34) has an internal threading (35).  Therefore, Examiner shows in the rejections above that the prior art has a hollow cylindrical body with claim 1, Examiner suggests in a claim objection above, to amend claim 1 to read --and the blocking element further having an internal threading--. This amendment is consistent with Applicant’s elected Species II that discloses an internal threading of the grub screw, not an internal threading of the hollow cylindrical housing.
Applicant’s arguments and remarks filed 14 February 2022, pages 5-6, with regard to independent claim 2, recites “…Under the reading of claim 3 proposed in the 
Office Action, instead, the pin extending from one half of the hollow cylindrical body is inserted into the other half at the time of adjoining, that is, there is no outer insertion of the pin into the holly body…”.
Examiner respectfully disagrees. When both halves of the hollow cylindrical body are apart, before insertion of the pin (60) into the hole (63), the pin is on the outside of both halves of the hollow cylindrical body (see Figs. 6-7). Both halves (18 and 20) make up the hollow cylindrical body, and therefore the pin being located outside of half 20, and on an outer surface of half 18, constitutes the pin being located outside both halves of the hollow cylindrical body, and further outside of the hollow cylindrical body as seen in Fig. 6. See in Fig. 6 that the pin 60 is clearly outside of the half portion (20), and therefore is inserted into the half portion (20) from an outside of the hollow cylindrical body.
Further, Applicant’s arguments and remarks with regard to independent claim 2 recite “…claim 3 is presently amended to also recite ‘a sliding of the grub screw within 
Examiner respectfully disagrees. It can be seen in Cattaneo that the grub screw (14) does slide within the hollow cylindrical body (18 and 20). Further it is disclosed that the grub screw is used to level an object, and therefore sends forces through the hollow cylindrical body when the grub screw is engaged to slide and level an object. Therefore, it is understood that the pin is engaged by forces that are transmitted throughout the hollow cylindrical body so that the pin helps to keep the two halves of the hollow cylindrical body aligned as desired. Therefore, the pin is engaged by forces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619